         2:17-cr-20037-JES-JEH # 159        Page 1 of 3                                        E-FILED
                                                             Thursday, 29 November, 2018 06:09:51 PM
                                                                          Clerk, U.S. District Court, ILCD


                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
         Plaintiff,                        )
                                           )
vs.                                        )       Crim. No. 17-20037
                                           )
BRENDT A. CHRISTENSEN,                     )
                                           )
         Defendant.                        )

           MOTION FOR LEAVE TO FILE PROPOSED JURY QUESTIONNAIRE
                                UNDER SEAL

         NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and for his Motion for Leave to File Proposed Jury Questionnaire Under Seal

states as follows:

      1. This Court’s local rules require that before any sealed document can be filed, the

party who has a legal basis to file a document under seal must first seek the permission

of the district court via a motion for leave to file the document under seal. CDIL Local

Rule 49.9(A)(2). The motion must include an explanation of how the document in

question meets the legal standards for filing sealed documents, and file a copy of the

proposed sealed document as a separate docket event. Id.

      2. In the present case, Mr. Christensen’s Proposed Jury Questionnaire includes

questions addressing topics that would encourage extensive additional media coverage

close in time to the scheduled trial date. Furthermore, the Proposed Juror Questionnaire

                                               1
       2:17-cr-20037-JES-JEH # 159       Page 2 of 3



has been drafted as very inclusive, meaning the questionnaire includes questions

addressing issues and topics subject to defense motions in limine to preclude various

types of evidence that are irrelevant and unduly prejudicial, and public reporting on

these issues and topics would needlessly pollute the jury pool with information and

knowledge about the evidence that may be excluded by the Court.

   3. In the interests of preventing a preview of either party’s evidence, Mr.

Christensen requests permission to file the Proposed Questionnaire under seal. A copy

of the Proposed Questionnaire has been filed contemporaneously herewith.

             Respectfully submitted,

             /s/Elisabeth R. Pollock                   /s/ George Taseff
             Assistant Federal Defender                Assistant Federal Defender
             300 West Main Street                      401 Main Street, Suite 1500
             Urbana, IL 61801                          Peoria, IL 61602
             Phone: 217-373-0666                       Phone: 309-671-7891
             FAX: 217-373-0667                         Fax: 309-671-7898
             Email: Elisabeth_Pollock@fd.org           Email: George_Taseff@fd.org

             /s/ Robert Tucker                         /s/ Julie Brain
             Robert L. Tucker, Esq.                    Julie Brain, Esq.
             7114 Washington Ave                       916 South 2nd Street
             St. Louis, MO 63130                       Philadelphia, PA 19147
             Phone: 703-527-1622                       Phone: 267-639-0417
             Email: roberttuckerlaw@gmail.com          Email: juliebrain1@yahoo.com




                                            2
       2:17-cr-20037-JES-JEH # 159       Page 3 of 3



                             CERTIFICATE OF SERVICE

      I hereby certify that on November 29, 2018, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller

and Trial Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                           3
